In re Sutton, Melvin; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 284027.
The application is transferred to the district court with instructions to the district *66judge to act on relator’s motion for new trial or motion to annul, vacate and set aside conviction and sentence nunc pro tunc filed via certified mail receipt on May-18, 2010. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.